Title: To George Washington from Lieutenant General Rochambeau, 10 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						
							Sir
							New port the 10th of Augt 1780
						
						I submit as of right to Your Excellency my ideas and my obedience to his Orders; but since he desires that I give him my opinion, it is this. I do not think that any Enterprise can be made against New York & Long Island, without a maritime superiority. The case of Offensive measures in this instance may present itself in three ways. 1st the arrival of the 2d Division with a Maritime force which should give the superiority to the French fleet. 2d The arrival of Succour from Monsr de Guichen after the Enterprize against Jamaica is finished. 3d The degarnishing of New York by sending a Detachment to the Islands with a part of the fleet. It is presumable that this will not happen, since they have not done it already, and I will confess to your Excellency that all the demonstrations which clinton has made to come & attack me, have always made me fear that their true design was to mask a detachment for Jamaica. I see by Your Excellency’s Letters that he appears to have renounced these Two designs, and that he is employed in encamping and arranging himself on Long Island, and without doubt to fortify Brooklyn well. The position of their fleet, anchored under Gardiner’s Island at the point of Long Island, confirms me in believing, that all their views extend to establishing themselves on Long Island, for as long a time as it shall be possible for them to remain there.
						While waiting the arrival of One of the three events which I suppose in the beginning of this Letter, I think it is very important—1st to have an exact plan of Brooklin and of all the Works they are going to add there; 2d of their establishment on Long Island and the points of debarkation where they are in the greatest force, and of the works they are going to construct at there; 3 of the pilotage of the differents points where One may debark on this Island, whether it be in the sound, or at the point of the Island on the side where the English Fleet is now anchored. 4th On the first advice of the happening of one of the three things upon which may be founded all our offensive operations, Our General will be so good as to give us a rendezvous i.e. a meeting the Admiral, myself, that we may proceed to combine all our plan of operations, I shall bring with me the Commander of Artillery and of Engineers. If it was possible even not to wait for One of the three things to happen, to concert our plan, I believe it would still be better for the sake of greater dispatch in the execution of matters to agree upon it at once. As to the rest, there being 15000 Men in New York & Long Island, I think then to make a successful operation, there must be a superiority at sea decided by an Action or by the reentry of the Enemy at Sandy Hook; 2 An Army of 15000 Men to land on Long Island, where Genl Clinton might come to

attack them at their debarkation with the best part of their concentred force, a like Army opposite to New York. I think that Our General, who on so many occasions has given proofs of his capacity in Offensive & Defensive War, will approve these reflexions, and that he does not wish us to make here a second grave of Savannah; as to what ⟨re⟩mains, it may depend on my obedience ⟨& z⟩eal, when he shall have once fixed the plan of his operations. I am with respect Sir Yr Excellency’s Most Hble & Most Obedt sert
						
							The Count De Rochambeau
						
					
					
						I have the honor to send Your Excellency a Letter for the Chevalier de la Luzerne, which You will have the ⟨go⟩odness to have transmitted to him, if You judge it proper.
					
				